PER CURIAM
AFFIRMED.
Judge Moore dissenting.
*97I respectfully dissent. Although the law requires Dade County to be bound by its own zoning procedures and methods in granting zoning permission; Florida Tallow Corp. v. Bryan, 237 So.2d 208 (Fla. 4th DCA 1970); City of Miami Beach v. Consolo, 279 So.2d 76 (Fla. 2d DCA 1973) cert. den., 292 So.2d 24 (1974); Bubb v. Barber, 295 So.2d 701 (Fla. 2d DCA 1974), in this case, the Dade County Zoning Authority has chosen not to follow its own procedure and methods. Numerous violations are readily apparent, to-wit;
A use variance application for Convent, Rectory, or Social Hall was not filed; an application for reduction of required acreage size for proposed buildings was omitted; an application to reduce required setback of 250 feet from the property line was also not filed.
Accordingly, it is my opinion the zoning permission granted, is illegal, and this Court should reverse Dade County Commission Resolution No. Z-120-81, direct that Dade County Zoning Appeals Board Resolution No. 4-ZAB-109-81 be reversed, and that no relief be granted to Archbishop Edward A. McCarthy.